SOMERVILLE, J.
The question raised in this case is settled adversely to the appellants in the case of Marler v. The State, at the present term.—68 Ala. 580. It was there held, that where a grand jury was drawn under the general law, and prior to the passage of the act of February 13, 1879 (Acts 1878-79, p. 201), regulating the drawing of grand juries in certain *19comities therein specified, it would be legal to organize it as drawn, although the organization should take place subsequent to the date of the special act. In other words, the act in question was not intended to be retroactive, so as to affect the validity of any drawing which liad taken place under the general law.
Affirmed.